DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to after final consideration program request filed on 03/01/2021.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Lee on 3/11/2021.  Amendment was authorized to address 101 issues identified.
The application has been amended as follows: 
Replace claim 1 with:
Claim 1 (Currently Amended): A method for managing multi-player interactivity with an interactive application, comprising:
analyzing, by a processor, captured images of an interactive environment to determine locations of a first controller, a second controller, a first user, and a second user in the interactive environment, said analyzing captured images includes identifying and searching, by the processor, first and second search regions proximate to the first and second controllers, respectively, to identify biometric identifiers of the first and second user that are used to determine the locations of the first and second user; 
pairing, by the processor, the first controller to the first user based on the location of the first controller and the location of the first user;
pairing, by the processor, the second controller to the second user based on the location of the second controller and the location of the second user;


Cancel claims 5, 8, 10, and 12-20
Amend claim 6 to depend on claim 1.
Amend claim 9 to depend on claim 1.
Amend claim 11 to depend on claim 1.
Allowable Subject Matter
Amended Claims 1-4, 6-7, 9, and 11 as amended above are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention in question is for a method for managing multi-player interactivity with an interactive application via a processor comprising analyzing captured images of the interactive environment to determine locations of a first controller, a second controller, a first user, and a second user with the analyzing including identifying and searching first and second search regions proximate to the first and second controllers, respectively, to identify biometric identifiers of the first and second users in order to determine the respective locations of the users.  Pairing the first controller to the first user and the second controller to the second user based on the location results.  Presenting a split-screen view of the application including setting a first view and a second view positions based on the determined locations of the users and controllers.  The closest prior art of record, Markovic et al. (US Pub. No. 2011/0175810 A1) teaches a player tracking system comprising presenting a split screen between a first user and a second user based on determined locations of the first user and second user including tracking any switches in position between the users.  However, Markovic and the other prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/11/2021